Title: From Benjamin Franklin to James Wright, 9 July 1759
From: Franklin, Benjamin
To: Wright, James


Sir,
London July 9; 1759
When Mr. Hunter came to Town, I conferr’d with him on the Subject of Supporting a regular constant Post between Charles Town in South Carolina and Williamsburgh in Virginia, agreeable to what Pass’d when I had the Pleasure of Meeting you at the General Post Office. He was Concerned to hear, that by the Death of Mr. Fareis who we had appointed to Carry on that Post, and who had undertaken to Procure assistance from the Governments of both Carolinas to Support it, the same had been dropt. Mr. Hunter readily agreed to my Proposal, that we would appoint and Commission such Officers for the Purpose, as should be recommended to us by those Governments, at Charles Town, George Town, Cape Fear, and Edenton, or Such other Places as may be thought more Convenient for the Several Stages; which Officers should keep exact Accounts of all Expences Attending the Affair, Such as the Wages Paid to riders, Hire of Horses, Disbursements for Mails, Bags &ca. together with their own reasonable Salaries, or Allowances for their Care and Trouble in receiving and Dispatching the Mails, Delivering Letters, &ca. and also Accounts of the Sums they have received for the Postage of Letters, all which being fairly drawn, and attested upon Oath by the Officers, shall be yearly Submitted by us to the Inspection of any Persons to be appointed by the said Governments; Provided that those Governments will for the Encouragement and Support of this Post, agree to Pay only the Difficiency, or so much as the receipts shall appear to fall Short of the Expences.
What this Dificiency may be Mr. Hunter could not undertake to say, as he knew not at what rate riders and Horses might be had in those Parts, nor what the Postage of the Letters might amount to: But as Mr. Fareis had made Trial, and Carried on the Several Stages Some time before his Death, the Expence might be found in the Account he kept, which as yet had not been rendred to us.
Mr. Hunter was then going over to America, and Probably is now there. If this Proposal should be agreeable to those Governments he will immediately take the Proper Measures for carrying it into Execution, and we shall jointly use our best Endeavours to have it Conducted in the most Satisfactory and advantageous Manner to the Public.

Whatever the Expence may be, it will Lessen yearly as People, Commerce and Correspondence Encrease, and in a few Years there is no Doubt but the Post will be able to Support itself. Each Government, besides the more easy and expeditious Dispatch of Publick Letters, Will Probably find otherways its Account in encouraging the Post; Since encreasing the Facility of Corresponding and the Opportunities of Sending Orders and receiving Advices is found to be a Means of Encreasing Mutual Commerce. With great Esteem, I am, Sir Your most Obedient Humble Servant
B Franklin
To J. Wright Esqr: Marlborough Street.

